Citation Nr: 1233849	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-00 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a duodenal ulcer. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1985 to October 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In pertinent part of that rating decision, the RO increased the assigned evaluation from zero to 10 percent disabling for a duodenal ulcer, effective from February 28, 2007.  The Veteran appealed the assigned evaluation.  The jurisdiction of the matter on appeal has been transferred to the RO in Atlanta, Georgia. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his substantive appeals (on VA Form 9), dated in December 2008, the Veteran indicated he wants a hearing at the RO before a Veterans Law Judge of the Board, in other words a Travel Board hearing.  In compliance with this request, a hearing was scheduled for October 2011 at the Atlanta RO.  However, the Veteran, by and through his representative, filed a Report of General Information on the date of his October 2011 Board hearing, notifying the RO that the Veteran would be unable to attend the scheduled hearing because he would be out of the area.  It was also noted that the Veteran had attempted to contact the RO on the day prior to his scheduled hearing to notify them of his unavailability for the scheduled hearing, but no one answered the phone.  He requested that his hearing be rescheduled for a later date, and thus the Board construes the October 2011 document as a motion for a new hearing date.  The Board has granted this motion since the Veteran has shown good cause.  Consequently, his Travel Board hearing must be rescheduled before deciding this appeal.  See 38 C.F.R. §§ 20.700, 20.704 (2011).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a personal hearing before a Veterans Law Judge of the Board of Veterans' Appeals, at the local RO.  Notify the Veteran and his representative of the date, time, and location of the hearing, and put a copy of this letter in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


